DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rober [20150289324], further in view of Yi et al [20100140248].
With respect to claim 1, Rober discloses: A method for cooking apparatus operation, comprising: * at a cooking apparatus, receiving a food item associated with a food class [paragraph 0056]; * cooking the food item during a cooking session according to a set of operation instructions associated with the food class [paragraph 0058]; * recording an image of the food item with a camera (69) mounted within the cooking apparatus [paragraph 0028]; * after completion of the cooking session, presenting the image from the cooking session at a user interface, wherein the image is presented with a subjective parameter query for the food item [paragraph 0065]; * at the user interface, receiving a query response to the subjective parameter query from the user [paragraph 0065-0067]; * generating an updated set of operation instructions for the food class based on the query response [paragraph 0069]; although Rober discloses updating cooking parameters during a cooking process, it is not explicit if the updated parameters are stored in association with a food item.
Yi makes up for these deficiencies by teaching:
and * storing the updated set of operation instructions in association with the food class associated with the food item [paragraph 0160]. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Rober with the teachings of Yi because Yi provides a means in which to store a cooking process based on previous cooking results and implements the updated data to ensure the desired cooking parameters for a future cooking process.
Rober further shows:
{cl. 2} The method of Claim 1, wherein at least a portion of the user interface is remote from the cooking appliance [see abstract].
{cl. 3} The method of Claim 1, wherein the query response comprises a metric associated with a doneness of the food item [paragraph 0020].
{cl. 4} The method of Claim 1, further comprising storing the image in association with a session identifier corresponding to the cooking session [paragraph 0029].
{cl. 5} The method of Claim 1, further comprising: " receiving a second food item; " determining that the second food item is associated with the food class; " cooking the second food item in a second cooking session based on the updated operation instructions [paragraph 0039].
{cl. 6} The method of Claim 5, further comprising recording a second image of the second food item during the second cooking session [paragraph 0061].
{cl. 7} The method of Claim 6, further comprising after completion of the second cooking session, presenting the second image from the second cooking session at the user interface, wherein the second image is presented with a second subjective parameter query [paragraph 0061].
{cl. 8} The method of Claim 1, wherein the updated set of operation instructions is determined in response to the first query response falling below a threshold value [paragraph 0031].
{cl. 9} The method of Claim 1, further comprising recording a plurality of images during the cooking session, wherein the plurality of image comprises the image, wherein each of the plurality of images is associated with an image timestamp and executed operation instructions performed up to the image timestamp [paragraph 0030].
{cl. 10} The method of Claim 9, wherein presenting the image at the user interface comprises presenting the plurality of images at the user interface [paragraph 0069].
{cl. 11} The method of Claim 10, wherein the query response comprises a selection of an image of the plurality of images, and wherein the updated operation instructions are determined based on the image timestamp [paragraph 0069].
With respect to claim 12, Rober discloses: A system for improving food preparation, the system comprising: " a cooking apparatus, comprising: " a cooking cavity (56), wherein the cooking cavity receives a food item associated with a food class and wherein the cooking apparatus is configured to cook the food item during a cooking session according to a set of operation instructions associated with the food class [paragraph 0056-0058]; and " a camera (69) directed toward the cooking cavity, wherein the camera records an image of the food item taken contemporaneously with the cooking session [paragraph 0028]; " a user interface (22, 32) in communication with the cooking apparatus, wherein the user interface: " presents the image at the user interface, wherein the image is presented with a subjective parameter query for the food item [see FIG 1, paragraph 0065]; " receives a query response to the subjective parameter query from the user [paragraph 0065-0067]; " wherein the cooking apparatus and the user interface are in communication with a remote computing system, wherein the remote computing system [see FIG 5, paragraph 0050]: " generates an updated set of operation instructions for the food class based on the query response [paragraph 0069]; although Rober discloses updating cooking parameters during a cooking process, it is not explicit if the updated parameters are stored in association with a food item.
Yi makes up for these deficiencies by teaching:
and " stores the updated set of operation instructions in association with the food class associated with the food item [paragraph 0160]. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Rober with the teachings of Yi because Yi provides a means in which to store a cooking process based on previous cooking results and implements the updated data to ensure the desired cooking parameters for a future cooking process.
Rober further discloses:
{cl. 13} The system of Claim 12, wherein the image is presented at the user interface after completion of the cooking session [paragraph 0038].
{cl. 14} The system of Claim 12, further comprising initiating a second cooking session for a second food item associated with the first food class, comprising: " presenting the user with the first set of images; " receiving, from the user, a selected image from the first set of images, wherein the selected image reflects a user preference of target food output condition for the second food item and is associated with a subset of the set of operation instructions executed up to the image timestamp; and " at the cooking apparatus, cooking the second food item according to the subset of the set of operation instructions associated with the selected image [paragraph 0039].
{cl. 15} The system of Claim 12, wherein the camera records a set of multiple images of the food item, wherein the image is part of the set of multiple images [paragraph 0030].
{cl. 16} The system of Claim 15, wherein the user interface presents at least a subset of multiple images from the set of multiple images [paragraph 0061].
{cl. 18} The system of Claim 12, wherein the remote computing system stores the image in association with a session identifier corresponding to the cooking session [paragraph 0029].
{cl. 19} The system of Claim 12, wherein at least a portion of the user interface is remote from the cooking appliance [see abstract].
{cl. 20} The system of Claim 12, wherein the query response comprises a metric associated with a doneness of the food item [paragraph 0020].
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not refer to a subset of images of which to update the cooking instructions which includes the timestamp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
6/16/2022